ORDER

PER CURIAM.
Appellants, Michael and Jill Dierker, and Mark Huelskamp, appeal from the judgment entered by the Circuit Court of St. Charles County, granting respondents’, the members of the Board of Governors of Hackmann Estates Homeowner’s Association individually and as the Board, motion for summary judgment. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b).